105 F.3d 648
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel PARKER, Plaintiff--Appellant,v.C.E. DAVIS, Warden;  Loretta House, L.P.N.;  Dr. Shelton;J.G. Bruges;  J.D. Netherland, Defendants--Appellees.
No. 96-7499.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Jan. 6, 1997.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-95-866)
Samuel Parker, Appellant Pro Se.
William W. Muse, Assistant Attorney General, Richmond, Virginia;  David Ernest Boelzner, Michael Lawrence Goodman, WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM.


1
Appellant appeals the magistrate judge's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.*  We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.  Parker v. Davis, No. CA-95-866 (E.D.Va. Sept. 16, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to proceed before a magistrate judge pursuant to 28 U.S.C. § 636(c) (1994)